SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 15th day of May, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Plaintiff-Appellant Abel Hidalgo appeals two orders of the United States District Court for the Southern District of New York (Patterson, J.), granting summary judgment to Hidalgo’s employer, Defendant-Appellee Bloomingdale’s. In an October 15, 2001 opinion and order, the district court dismissed Hidalgo’s claims brought under Title VII of the 1964 Civil Rights Act and the Age Discrimination in Employment Act of 1967, on the ground that Hidalgo did not establish that he had suffered an adverse employment action. In a July 9, 2002 opinion and order, the district court granted Bloomingdale’s summary judgment motion on Hidalgo’s claim under the Americans With Disabilities Act. The court concluded that Hidalgo failed to establish a prima facie case of discrimination under the ADA, and that Hidalgo’s contention that he should have been employed in different jobs at Bloomingdale’s was baseless.
We affirm for substantially the reasons stated in Judge Patterson’s two thorough opinions.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.